Filed:   April 16, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 98-4628
                            (CR-97-733)



United States of America,

                                                Plaintiff - Appellee,

          versus


Gary Dean Boone,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed March 30, 2001, as follows:

     On page 7, second full paragraph, line 2 -- the reference to

“874 F.3d 213" is corrected to read “874 F.2d 213.”

                                         For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                              No. 98-4628

GARY DEAN BOONE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-97-733)

Argued: September 25, 2000

Decided: March 30, 2001

Before WIDENER and LUTTIG, Circuit Judges, and
Jackson L. KISER, Senior United States District Judge
for the Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Widener wrote the opinion, in which Judge Luttig con-
curred. Senior Judge Kiser wrote an opinion concurring in part and
dissenting in part.

_________________________________________________________________

COUNSEL

ARGUED: William Fletcher Nettles, IV, Assistant Federal Public
Defender, Florence, South Carolina, for Appellant. Thomas Ernest
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee. ON BRIEF: J. Rene Josey, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________

OPINION

WIDENER, Circuit Judge:

Gary Dean Boone (Boone) appeals the district court's failure to
appoint a second lawyer to represent him under 18 U.S.C. § 3005
(2000) in his trial for violating 18 U.S.C. § 844(i) (2000), damaging
or destroying a vehicle by explosive, Count II of the indictment. For
the reasons that follow, we vacate his conviction under Count II and
remand this case to the district court for retrial. Boone also alleges
that the district court erred under the Fourth Amendment in denying
his motion to suppress a rifle seized from his home and used in his
trial under Count I of the indictment, in violation of 18 U.S.C.
§ 922(g)(1), possession of a firearm by a convicted felon. Finding no
reversible error, we affirm the conviction on Count I, but remand for
reconsideration of the sentence on that count.

I.

Boone and his wife, Sharon Boone, practiced an alternative-
lifestyle marriage, in which both had sexual relations with other peo-
ple. In October 1996, Sharon Boone, with Boone's knowledge, began
a relationship with Jessie Pressley (Pressley). She fell in love with
Pressley, and in March or April 1997, Sharon Boone told Boone that
she wanted a divorce. Boone, however, did not want a divorce. Dur-
ing one weekend in August 1997, Boone told Sharon Boone that he
had purchased a gun and that if she left him he would kill her, write
a letter to their daughter explaining why he acted this way, and com-
mit suicide.

Sharon Boone subsequently moved out of their marital home and
sought legal protection from Boone. On August 29, Sharon Boone
filed a petition for a restraining order against Boone in a local family

                  2
court. On September 6, Sharon Boone moved into a women's shelter
and on September 10, the family court issued a restraining order
against Boone.

During late August and early September, Pressley spoke with a
state court judge about issuing a restraining order against Boone and
informed the court of the history between himself and Boone. On
September 16, Boone called Sharon Boone and read the contents of
a birthday card that Sharon Boone had sent to Pressley. Sharon Boone
notified Pressley, and Pressley then subsequently reported to the
police that his home had been burglarized and that several birthday
cards he received from Sharon Boone were missing. Deputy Sheriff
Gary Deaver arrived at Pressley's home to investigate the call. Deaver
advised Pressley to obtain a restraining order. On September 17,
Pressley filed an application for a restraining order against Boone.
This application stated that: 1) on August 5, Boone told Pressley not
to see Boone's wife and that he would kill Pressley if he did; 2) in
September, Boone told Pressley that Pressley's days were numbered;
and 3) on September 15, Pressley believed that Boone burglarized his
home. On September 18, the state court issued restraining orders
against both Boone and Pressley.

On September 17, at Sharon Boone's request, an arrest warrant and
mental evaluation order were issued for Boone. Law enforcement
agents took Boone to a mental evaluation center in Columbia, South
Carolina, and he was discharged from the hospital about a week later.
Boone admitted to breaking the restraining order previously obtained
by Sharon Boone.

On October 10, 1997 at around 7:15 a.m., a 1993 Chevrolet pickup
truck11 driven by Pressley exploded in Cheraw, South Carolina. A pipe
bomb was hidden under the truck, and when it exploded, it killed
_________________________________________________________________

1 The truck was owned by the Contract Construction Company, a South
Carolina business that did work in other states, including Kentucky and
Indiana. Contract Construction had authorized Pressley to drive the
truck. Because the truck was used commercially in interstate commerce,
federal jurisdiction under § 844(i) was exercised. See Jones v. United
States, ___ U.S. ___, 120 S. Ct. 1904, 1909-10 (2000) (requiring that
property be used in an activity affecting commerce).

                  3
Pressley instantly. Sharon Boone learned of Pressley's death while
she was at work on October 10. Boone called Sharon Boone at work,
and she accused him of the bombing. Boone either laughed, or said
that she was "bullshitting" and hung up. After learning of Pressley's
death on the morning of October 10, Sharon Boone called the state
court judge that issued the restraining orders and demanded an inves-
tigation into Boone's whereabouts. Members of the Chesterfield
County Sheriff's Department, Ronnie Huntley and C. Kenneth Welch,
subsequently went to Sharon Boone's workplace. Sharon Boone told
them that she had received a couple of phone calls from Boone and
that she accused Boone of the bombing. Sharon Boone said that she
feared for her life because Boone had threatened her. As the officers
were talking with Sharon Boone, they witnessed Boone drive slowly
by her workplace. The officers then followed Boone and directed him
to stop.

The officers approached Boone with guns drawn, ordered Boone to
exit from his truck, frisked him for firearms, and read the Miranda
rights to him. The primary purpose in stopping Boone was to ascer-
tain whether he possessed any weapons or explosive devices. Deputy
Huntley handcuffed Boone, and the officers notified the South Caro-
lina Law Enforcement Division (SLED) of Boone's whereabouts.
SLED agents asked Huntley to detain Boone until they could arrive.
Boone told the agents that he heard about the bombing and that he
hoped he was not a suspect. Boone agreed to stay and talk with the
SLED agents when they arrived. Boone was never told he could
leave, but he was cooperative. About 1 to 1-1/2 hours after Boone was
stopped, SLED agents Billy Joe Abercrombie and William Poole
arrived with a bomb-sniffing dog. Boone signed a consent to search
form for a search of his truck. Agent Poole and a bomb-sniffing dog
searched the truck. The dog alerted on the glove compartment, result-
ing in the discovery of some shells. After the search of the truck, Dep-
uty Huntley removed the handcuffs from Boone.

The agents then asked Boone to consent to a search of his house.
Boone signed a consent to search form for his residence, which lim-
ited the search to explosives only. Boone and the agents then drove
to Boone's house. During the search for explosives, Agent Poole
observed a Marlin 30/30 caliber rifle and some bullets in a closet in
the bedroom. Agent Poole did not seize the rifle. Boone then accom-

                  4
panied the SLED agents to a local jail, where Boone admitted to an
agent that he had purchased the rifle that was in his house. Later that
day, the state officers briefed Bureau of Alcohol, Tobacco and Fire-
arms (BATF) agent David Lazar about the search of Boone's resi-
dence. After learning that Boone was a convicted felon, BATF agents
Lazar and Raymond Glover applied to a federal magistrate judge for
a search warrant of Boone's house for firearms, explosives, and comput-
ers.2
    2

The magistrate judge issued the warrant. Agents then executed the
warrant and seized the rifle from the master bedroom. Sharon Boone
consented to a search of the truck and a storage shed next to Boone's
house in which six rounds of 30/30 ammunition and other ammuni-
tion from Boone's truck were seized. Various pieces of pipe, metal,
wires, tape and electrical components were also seized from his resi-
dence and workplace. Agents then arrested Boone for possession of
a firearm by a convicted felon.

As stated, Boone was charged in a two-count indictment. Count I
charged Boone with violating 18 U.S.C. § 922(g)(1) (2000) because
he was a felon in possession of a firearm.3
                                          3 Count II charged Boone
_________________________________________________________________

2 The affidavit prepared by Glover stated that: 1) Pressley had been
killed by a pipe bomb; 2) Boone made threats to kill Pressley because of
his love affair with Sharon Boone; 3) state agents stopped Boone's car
shortly after the bombing; 4) a consent search of Boone's residence
resulted in the observation of a rifle; 5) and Boone, a convicted felon,
had admitted that he owned the rifle. The affidavit also stated that: 1)
Boone's daughter said she had seen a pair of gloves and small wires at
Boone's house one week earlier; 2) she overheard Boone making threats
to kill Pressley; 3) the day before, there was a car backed up by the house
"as if trying to hide;" and 4) in Glover's opinion, small wires and gloves
are used to make explosives. Finally, the affidavit stated that: 1) the
investigation of the bomb site resulted in the discovery of pipe fragments
and a wire; 2) a plant engineer at Boone's place of business stated that
Boone asked him for information on bomb building and that the plant
engineer directed him to the Internet; and 3) Sharon Boone stated that
Boone had a computer at his home.

3 This statute states in pertinent part:

        It shall be unlawful for any person who has been convicted in
        any court of, a crime punishable by imprisonment for a term

                  5
with bombing the truck in violation of 18 U.S.C.§ 844(i) (2000).4
                                                                4
Boone was tried separately for each offense.5 5 Boone filed a motion to
suppress the introduction of the items seized from his home. The dis-
trict court denied the motion because it found that the state agents had
a "reasonable basis" to stop Boone based on their knowledge of the
bombing, the history between Pressley and Boone, the information
learned from Sharon Boone, and Boone's slow drive-by of Sharon
Boone's workplace. The district court found that the handcuffing of
Boone was reasonable until the danger to the officers was dispelled
by the bomb-sniffing dog, that Boone voluntarily consented to the
searches of his truck and home, and that Boone voluntarily admitted
that the firearm belonged to him. The court ruled that Agent Poole
saw the rifle in plain view and that the agents' later discovery that
Boone was a felon justified issuing a search warrant for the rifle. The
district court's holding as legally ineffective Boone's limiting to
explosives his consent to search his home is of no moment because
the rifle was in plain view and was seen during the voluntary search.
_________________________________________________________________

        exceeding one year . . . to ship or transport in interstate or for-
        eign commerce, or possess in or affecting interstate commerce,
        any firearm or ammunition; or to receive any firearm or ammuni-
        tion which has been shipped or transported in interstate or for-
        eign commerce.

18 U.S.C. § 922(g)(1) (2000).

4 This statute states in pertinent part:

        Whoever maliciously damages or destroys, or attempts to dam-
        age or destroy, by means of fire or an explosive, any building,
        vehicle, or other real or personal property used in interstate or
        foreign commerce or in any activity affecting interstate com-
        merce or foreign commerce shall be imprisoned for not less than
        5 years and not more than 20 years, fined under this title, or both
        . . . and if death results to any person . . . as a direct or proximate
        result of conduct prohibited by this subsection, shall also be sub-
        ject to imprisonment for any term of years, or to the death pen-
        alty or to life imprisonment.

18 U.S.C. § 844(i) (2000).

5 Even though Boone was tried separately for each offense, he was sen-
tenced for both convictions at the same time, the counts having been sev-
ered for trial by order of the district court of December 22, 1997. The
government did not seek the death penalty. Br. of United States, p.10.

                    6
Also, along the same line, of no moment is the district court's addi-
tional holding that the inevitable discovery rule would support the
search unless supported for the reasons given, which it was. Boone
was found guilty on Count I, possession of the rifle, on January 8,
1998 and was sentenced to ten years' imprisonment.

Boone's trial on Count II commenced on June 15, 1998. Prior to
its commencement, on February 11, 1998, Boone filed a pro se letter
to the district court stating, "Finally, the penalty for count II of the
indictment is death, life or any number of years. At what point is
additional counsel available? . . . If additional counsel is available, I
request that he/she assist Mr. Nettles under his direction." The district
court did not respond to this request, but did note in a hearing held
on February 23, 1998, that the issues raised in Boone's letter were
preserved. Boone again raised his 18 U.S.C. § 3005 argument at his
sentencing hearing. Boone was represented by one attorney at trial.
On June 23, 1998, a jury found Boone guilty of Count II. The district
court sentenced Boone to life in prison. On August 25, 1998, Boone
appealed his convictions and sentences in the district court.

II.

We exercise jurisdiction under 28 U.S.C. § 1291. We review ques-
tions of law de novo. See United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989). The question initially presented in this case is
whether Boone was entitled to the assistance of two attorneys under
18 U.S.C. § 3005 because he was indicted under a statute that carries
the death penalty as a maximum sentence, even though the govern-
ment did not seek the death penalty.6  6 Because we are of opinion that
18 U.S.C. § 3005 provides an absolute statutory right to two attorneys
in cases where the death penalty may be imposed, we vacate Boone's
conviction and remand to the district court for retrial.
_________________________________________________________________

6 Boone also alleges that the district court erred in his trial on Count II
because it wrongfully admitted testimony of a deceased out-of-court
declarant under Federal Rule of Evidence 803(3). Because we are
remanding this case to the district court for retrial in light of the 18
U.S.C. § 3005 violation, we express no opinion on this alleged violation.

                  7
Congress first created a right to two attorneys in a capital case in
1790. See 1 Stat. 118-119; see also United States v. Watson, 496 F.2d
1125, 1130 (4th Cir. 1973) (Murray, J., dissenting) (noting history of
passage of two-attorney requirement). Congress codified the two-
attorney requirement for capital cases in § 3005 in 1948. See 62 Stat.
814. Prior to 1994, 18 U.S.C. § 3005 provided,"Whoever is indicted
for . . . capital crime shall be allowed to make his full defense by
counsel learned in the law" and upon the defendant's request, the dis-
trict court shall "assign to him such counsel, not exceeding two, as he
may desire." 18 U.S.C. § 3005 (1986). In 1994, Congress amended
§ 3005, contemporaneously with the passage of the Federal Death
Penalty Act of 1994, 18 U.S.C. §§ 3591-3598 (108 Stat. 1959-1968).
Section 3005 currently provides in pertinent part:

        Whoever is indicted for treason or other capital crime shall
        be allowed to make his full defense by counsel; and the
        court before which the defendant is to be tried, or a judge
        thereof, shall promptly, upon the defendant's request assign
        2 such counsel, of whom at least 1 shall be learned in the
        law applicable to capital cases . . . .

18 U.S.C. § 3005 (2000) (108 Stat. 1982).

Boone argues that 18 U.S.C. § 3005 creates an absolute right to two
attorneys in cases where the death penalty may be imposed, even
when the government does not, in fact, seek the death penalty. The
government, in contrast, argues that the statutory right only applies in
cases where the government seeks the death penalty. The government
essentially argues that our precedent in United States v. Watson, 496
F.2d 1125 (4th Cir. 1973), in which we held that under § 3005 two
attorneys are required even in cases where the death penalty is not
sought, indeed, by law could not be sought in Watson, is no longer
valid because of the 1994 amendment to § 3005. In this regard, it
argues that the addition of the phrase "applicable to capital cases" to
the "learned in the law" requirement contemporaneously with the pro-
mulgation of the Federal Death Penalty Act signifies that Congress'
intent was to provide additional counsel only when the defendant is
actually exposed to the death penalty.

                   8
We are of opinion that Boone's interpretation of 18 U.S.C. § 3005
is correct and that the 1994 amendment to § 3005 does not mandate
overturning our decision in Watson. Initially, for § 3005 to apply, a
defendant must be indicted for a "capital crime." As we held in Wat-
son, a capital crime is one in which the death penalty may be imposed
under the terms of the enabling statute. See United States v. Watson,
496 F.2d 1125, 1126-27 (4th Cir. 1973) (holding that Watson was
indicted for "capital crime" under a statute that authorized the death
penalty even though imposition of that penalty was legally impossible
because of a recent Supreme Court case). Boone was indicted under
18 U.S.C. § 844(i), which provides that if use of an explosive in inter-
state commerce results in death, the defendant may be subject to "im-
prisonment for any term of years, or to the death penalty, or to life
imprisonment." 18 U.S.C. § 844(i). Because the maximum punish-
ment available by statute is death, § 844(i) is by definition a capital
crime. Thus, § 3005 applies in this case. 7

The parties here do not dispute the general applicability of § 3005.
Rather, the dispute surrounds the triggering event for application of
§ 3005--in all cases where the death penalty could be imposed
because the enabling statute defines it as a capital crime, or only in
those cases where the death penalty is actually sought by the govern-
ment. To determine the scope of a statute, interpretation begins with
its plain text. See United States v. Wells, 519 U.S. 482, 483 (1997)
(stating that the "first criterion in the interpretative hierarchy, [is] a
natural reading of the full text"). In this case, the current language of
§ 3005 is clear--the requirement of two attorneys is triggered upon
indictment. The statute begins with the phrase "Whoever is indicted
for . . . capital crime . . ." (emphasis added). 18 U.S.C. § 3005 (2000).
This language provides the statutory trigger for the section, and the
text is clear that the statute becomes applicable upon indictment for
_________________________________________________________________

7 The defendant must also request the appointment of a second lawyer
for the two-attorney requirement to apply. See United States v. Williams,
544 F.2d 1215, 1218 (4th Cir. 1976); see also 18 U.S.C. § 3005 ("[A]
judge thereof, shall promptly, upon the defendant's request, assign 2
such counsel.") (emphasis added). On February 13, 1998, Boone wrote
a letter to the district court judge inquiring into when second counsel
would be available because he was charged with a crime that carries the
death penalty.

                   9
a capital crime and not upon the later decision by the government to
seek or not to seek the death penalty. As discussed above, § 844(i)
qualifies as a capital crime because the death penalty is the maximum
sentence that could be imposed on Boone.

The government argues, however, that the 1994 amendment to
§ 3005 required rethinking our holding in Watson because it shows
Congress' intent that § 3005 applies only when the death penalty is
sought. It directs us to a Tenth Circuit case stating that the 1994
amendment "substantively changed [§ 3005], creating a new require-
ment which previously had not existed." See United States v. McCul-
lah, 76 F.3d 1087, 1098 (10th Cir. 1996). The Tenth Circuit held that
counsel must now be "learned in the law applicable to capital cases"
not merely "learned in the law" as was necessary under the previous
version of § 3005. McCullah, 76 F.3d at 1098. We decline to decide
whether this wording creates a new requirement under the Act. But,
even supposing for argument that it does, it is sufficient to emphasize
that this change had no effect on the statutory trigger for application
of § 3005, "Whoever is indicted . . . for capital crime." Indeed, this
triggering language is identical under the pre- and post-1994 versions
of the Act. Compare 18 U.S.C. § 3005 (1986) ("Whoever is indicted
for . . . capital crime shall be allowed to make his full defense by
counsel. . . ."), with 18 U.S.C. § 3005 (2000) ("Whoever is indicted
for . . . capital crime shall be allowed to make his full defense by
counsel . . . ."), with 1 Stat. 118 (1790) ("[E]very person so accused
and indicted . . . shall be allowed . . . such counsel, not exceeding two,
as such person shall desire . . . ."). If Congress wished to limit the
two-attorney requirement to cases in which the death penalty is actu-
ally sought, it could easily have done so. See United States v. Hood,
343 U.S. 148, 151 (1952) ("We should not read such laws so as to put
in what is not readily found there."). We decline to read into the stat-
ute a requirement that is not readily apparent.

Additionally, as a practical matter, the plain language of § 3005
complements the authorization process for death penalty prosecutions.
Current Department of Justice regulations require that the Attorney
General authorize all death penalty prosecutions. See United States
Department of Justice, U.S. Attorney's Manual § 9-10.020 (June
1998) ("The death penalty shall not be sought without the prior writ-
ten authorization of the Attorney General."). The government has

                   10
time between indictment and trial to decide whether it intends to seek
the death penalty. See 18 U.S.C. § 3593(a) (2000) ("If . . . the attorney
for the government believes that the circumstances of the offense are
such that a sentence of death is justified under this chapter, the attor-
ney shall, a reasonable time before the trial . . . sign and file with the
court, and serve on the defendant, a notice . . . .") (emphasis added).
Prior to the government's decision to seek or not to seek the death
penalty, defense counsel can present mitigating factors counseling
against imposition of death. The United States Attorney's Manual
states:

        At the time an indictment charging a defendant with an
        offense subject to the death penalty is filed or unsealed, or
        before a United States Attorney's Office decides to request
        approval to seek the death penalty, whichever comes first,
        the United States Attorney should give counsel for the
        defendant a reasonable opportunity to present any facts,
        including mitigating factors, to the United States Attorney
        for consideration. . . .

United States Department of Justice, U.S. Attorney's Manual § 9-
10.030(B) (June 1998). Thus, the appointment of a second lawyer
helps the defendant during this preliminary process when that investi-
gation into relevant factors and presentment of information to the
United States Attorney occurs. Surely, if the government decides not
to seek the death penalty, then the penalty phase is won before trial,
and a second lawyer has proven his worth.

We note that our decision today adheres to our precedent in United
States v. Watson, 496 F.2d 1125 (4th Cir. 1973) ("[D]efendant has an
absolute statutory right to two attorneys under§ 3005.").8  8 We also
_________________________________________________________________

8 We also affirm Watson's other conclusion that harmless error review
is not applicable to a violation of 18 U.S.C. § 3005 because § 3005 pro-
vides an absolute statutory right to two attorneys. See Watson, 496 F.2d
at 1130 ("Since in our view, the statute would be eviscerated by applica-
tion of the harmless error doctrine, we perceive no alternative but to
enforce it."). Congress' mandate is unequivocal, and application of harm-
less error analysis would undermine Congress' clear intent in capital
cases.

                  11
acknowledge that our interpretation of § 3005 disagrees with the
interpretation espoused by several of our sister circuits. See United
States v. Grimes, 142 F.3d 1342, 1347 (11th Cir. 1998) ("[A] defen-
dant is not entitled to benefits he would otherwise receive in a capital
case if the government announces that it will not seek the death pen-
alty or the death penalty is otherwise unavailable by force of law.");
United States v. Shephard, 576 F.2d 719, 729 (7th Cir. 1978) (prior
to 1994 amendment) ("There is nothing in Congress' action or inac-
tion over the years to indicate that the two-counsel provision was
intended to apply to any case in which a death sentence could not be
imposed."); United States v. Weddell, 567 F.2d 767, 770 (8th Cir.
1977) (prior to 1994 amendment) ("We conclude that this case, under
Furman v. Georgia, . . . lost its capital nature as charged in the indict-
ment."). Until, however, Congress rewrites § 3005 mandating that it
apply only in cases where the death penalty is actually sought by the
government, we will not ignore the plain language of the section with
its statutory trigger that § 3005 applies upon indictment for a capital
crime. As we observed in Watson in 1973,"Section 3005 is unequivo-
cal in its terms. We have no right to rewrite it . .. ." Watson, 496 F.2d
at 1130.

III.

Boone also appeals the district court's denial of his motion to sup-
press the rifle in question in his trial for Count I of the indictment,
which charged a violation under 18 U.S.C. § 922(g)(1). A district
court's factual finding of consent to search is reviewed for clear error
and its legal conclusions are reviewed de novo. See United States v.
Elie, 111 F.3d 1135, 1144 (4th Cir. 1997); United States v. Han, 74
F.3d 537, 540 (4th Cir. 1996). We "take care to review findings of
historical fact and to `give due weight to inferences drawn from those
facts by resident judges and local law enforcement officers.'" United
States v. Sprinkle, 106 F.3d 613, 616-17 (4th Cir. 1997) (quoting
Ornelas v. United States, 517 U.S. 690, 699 (1996)).

The Fourth Amendment requires law enforcement officials to
obtain a warrant before they conduct a search. See U.S. Const.
Amend. IV (protecting "the right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches
and seizures"). It is well settled that voluntary consent, however, is an

                   12
exception to this warrant requirement. See, e.g., Schneckloth v. Busta-
monte, 412 U.S. 218, 219 (1973) ("[O]ne of the specifically estab-
lished exceptions to the requirements of both a warrant and probable
cause is a search that is conducted pursuant to consent.").

Voluntary consent is based on the totality of the circumstances.
See, e.g., Schneckloth, 412 U.S. at 223-34; United States v. Lattimore,
87 F.3d 647, 650 (4th Cir. 1996); United States v. Analla, 975 F.2d
119, 124 (4th Cir. 1992). Factors that are appropriate for the district
court to consider include the characteristics of the accused (such as
age, maturity, education, intelligence, and experience) and the condi-
tions under which the consent to search was given (such as the offi-
cer's conduct, the number of officers present, and the duration of the
encounter). See Lattimore, 87 F.3d at 650. Whether the accused knew
he possessed a right to refuse consent is a relevant factor, but the gov-
ernment need not demonstrate that the defendant knew of his right to
refuse consent to prove that consent was voluntary. See Lattimore, 87
F.3d at 650. Written consent supports a finding that the consent was
voluntary. See United States v. Navarro, 90 F.3d 1245, 1257 (7th Cir.
1996). Consent given while in custody may still be voluntary. See
United States v. Watson, 423 U.S. 411, 424 (1976). If an individual
voluntarily consents to a search while justifiably detained on reason-
able suspicion, the products of the search are admissible. See Florida
v. Royer, 460 U.S. 491, 502 (1983).

Boone argues that his consent to search his home was not voluntary
and that all evidence obtained from the consent he gave to search
should have been excluded by the district court. We review the factual
findings of the district court for clear error and hold that the district
court's factual finding that Boone voluntarily consented to the search
of his home was not clearly erroneous.

The district court found that "there was certainly a reasonable basis
for the sheriff . . . to stop [Boone's] vehicle on the road" based on the
information Sharon Boone gave to the police. Moreover, the district
court found that during the time the police were talking with Boone,
Boone did not ask to leave, he was cooperating with police and trying
"to convince the police that he had nothing to hide," and there was
"no indication that he was coerced or his will was overborne." Signifi-
cantly, as noted above, Boone signed a consent form to search his

                   13
house, and he was cooperating with police to deflect suspicion. The
consent form stated, "I am giving written permission to these officers
freely and voluntarily without any threats or promises having been
made, and after having been informed by said officer that I have a
right to refuse this search and/or seizure." Boone's limitation of his
consent to search for explosives only also suggests that he knew he
could refuse consent. See United States v. Elie, 111 F.3d 1135, 1146
(4th Cir. 1997) (noting that revocation of consent demonstrates defen-
dant knew of his right to refuse consent). Moreover, Boone is a con-
victed felon, which suggests that he was not a newcomer to the law.
He was also read his Miranda rights upon being stopped by the offi-
cers. Watson, 423 U.S. 424-25. Although Boone was handcuffed until
the bomb-sniffing dog arrived, we find nothing in the record that
makes the district court's findings of fact clearly erroneous.

We next address Boone's argument that his consent can never be
deemed voluntary because it was procured while he was allegedly
illegally detained. The Supreme Court has held that consent given
while in custody99 may still be voluntary. See United States v. Watson,
423 U.S. 411, 424 (1976). Several Courts of Appeals have also held
that consent can be voluntary even if it is procured during an illegal
detention, provided that the totality of the circumstances confirms that
the consent was not coerced. See, e.g., United States v. Beason, 220
F.3d 964, 966-67 (8th Cir. 2000) (holding that even if Terry stop is
illegal, consent can be an act of free will that purges initial illegality);
United States v. Guimond, 116 F.3d 166, 170-71 (6th Cir. 1997) (stat-
ing that inquiry into whether consent was in fact voluntary must be
undertaken and that merely because consent was given during illegal
detention does not automatically establish that consent was involun-
_________________________________________________________________

9 We will assume Boone was seized for purposes of the stop because
he was handcuffed during the detention until the bomb-sniffing dog
arrived, and a reasonable person in that situation would not feel free to
leave or terminate the encounter. See Florida v. Bostick, 501 U.S. 429,
434 (1991) ("So long as a reasonable person would feel free to disregard
the police and go about his business, the encounter is consensual and no
reasonable suspicion is required."); Terry v. Ohio, 392 U.S. 1, 19 n.16
(1968) ("Only when the officer, by means of physical force or show of
authority, has in some way restrained the liberty of a citizen may we con-
clude that a `seizure' has occurred.").

                   14
tary); United States v. Thompson, 106 F.3d 794, 798 (7th Cir. 1997)
(holding that consent to search given during illegal detention may be
valid if State proves that consent was not coerced).

Significantly in this case, Boone was given his Miranda rights,
gave consent in a public parking lot and not in jail, and signed a con-
sent form. Deputy Huntley read the consent form to Boone. He was
told that he was a suspect in Pressley's death and agreed to stay until
the SLED agents arrived. In this regard, the district court expressly
found that Boone was intentionally cooperating for the purpose of
deflecting suspicion. Although Boone was handcuffed during his
interaction with law enforcement, he never asked to leave, was coop-
erating, and even engaged in small talk with the officers. He drove his
own car to his home and Sheriff Welch rode with him. These factors
suggest that Boone's will was not overborne and that his consent was
voluntary, even if the Terry stop exceeded permissible bounds.10  10
_________________________________________________________________

10 We need not determine whether the Terry stop was illegal in this
case. We do note, however, that officers may temporarily detain an indi-
vidual under Terry v. Ohio, 392 U.S. 1 (1968), for purposes of question-
ing the individual or attempting to obtain his consent to a search when
reasonable suspicion exists. See United States v. Leshuck, 65 F.3d 1105,
1110 (4th Cir. 1995). A stop must last no longer than is necessary to
effectuate the purpose of the stop. See Florida v. Royer, 460 U.S. 491,
500 (1983). Terry detentions have been upheld for periods of time neces-
sary to allay law enforcement suspicions for the stop. See, e.g., United
States v. Sharpe, 470 U.S. 675, 686-87 (1985) (upholding 20-minute
detention upon reasonable suspicion to allow primary investigator to
arrive); United States v. McFarley, 991 F.2d 1188, 1193 (4th Cir. 1993)
(upholding 38-minute detention upon reasonable suspicion to await
arrival for trained dog to sniff luggage permissible under Fourth Amend-
ment); cf. United States v. Montoya de Hernandez, 473 U.S. 531 (1985)
(upholding 27-hour detention of alimentary canal drug smuggler).

Reasonable suspicion to detain Boone surely existed based upon his
history with Pressley and the information relayed to law enforcement by
Sharon Boone. In this case, the district court found that the law enforce-
ment officials were waiting for the arrival of the bomb-sniffing dog to
allay their suspicions regarding Boone's possible involvement with the
bombing and that Boone was not coerced to stay, even if he was hand-
cuffed. The 1 to 1.5 hour wait for the arrival of the bomb-sniffing dog
thus may not have exceeded the bounds of the initial stop. In any event,

                  15
In summary, although Boone limited the search of his home to
explosives only, Officer Poole's observation of the rifle in plain view
occurred while he was searching for explosives in a closet and thus
did not exceed the scope of the consent. See United States v. McFar-
ley, 991 F.2d 1188, 1191 (4th Cir. 1993) (noting that consent may be
circumscribed). This lawful observation of the rifle in plain view dur-
ing the consent search, combined with the later acquired knowledge
that Boone was a convicted felon and Boone's voluntary admission
that he purchased the rifle, justified the subsequent issuance of a
search warrant for the rifle. Thus, finding no clear error in the district
court's decision, the district court's denial of Boone's motion to sup-
press the rifle is accordingly affirmed.

We note that the district court and counsel raised questions at the
sentencing hearing regarding whether Boone's 10-year sentence on
Count I would be proper if his conviction on Count II was reversed
by an appellate court. Because we have vacated Boone's conviction
on Count II, we remand this case to the district court for inquiry into
that question.

IV.

Because we are of opinion that the plain language of 18 U.S.C.
§ 3005 requires that second counsel be appointed upon indictment for
capital crimes, regardless of whether the government chooses to seek
the death penalty, Boone's conviction under 18 U.S.C. § 844(i) is
vacated, and this aspect of the case is remanded to the district court
for a new trial.

The decision of the district court denying Boone's motion to sup-
press the rifle for Count I is affirmed, and his conviction on Count I
is affirmed. We remand for consideration of whether Boone should
be resentenced on Count I in light of the vacation of Boone's convic-
tion on Count II.
_________________________________________________________________

when police exceed the permissible scope of a stop, "[c]onsent to search
may, but does not necessarily dissipate the taint of a [prior] fourth
amendment violation." United States v. Chavez-Villarreal, 3 F.3d 124,
127 (5th Cir. 1993).

                   16
AFFIRMED IN PART, REVERSED

IN PART, AND REMANDED11
                     11

KISER, Senior District Judge, concurring in part and dissenting in
part:

I concur and dissent. I believe that Boone was not entitled to two
attorneys under 18 U.S.C. § 3005. Therefore, I concur with all of the
majority's opinion with the exception of Part II, to which I respect-
fully dissent.

To begin, I disagree with the manner in which the majority frames
the § 3005 issue. It claims that "the dispute surrounds the triggering
event of application of § 3005," and concludes that indictment for an
offense punishable by death is the critical event that triggers the two-
attorney requirement. I think this analysis is problematic for two rea-
sons.

First, I think it misconstrues the meaning of § 3005. The expression
"Whoever is indicted for . . . [a] capital crime" serves as a restrictive
phrase, stating the prerequisites for defendants who seek two attor-
neys. As I view the matter, indictment is simply the first step in deter-
mining whether the defendant will be prosecuted for a capital crime.
The offense does not become a "capital crime" until the prosecution
gives notice that it will seek the death penalty.1   1 It is therefore only at
this juncture that the defendant's right to additional counsel under
§ 3005 vests.
_________________________________________________________________

11 On the motion of Boone's attorney, we have considered the various
informal and supplemental briefs submitted by Boone in our consider-
ation of this case. We grant the motion of Boone filed January 3, 2001
to file a supplemental brief and deny the motion of Boone filed February
26, 2001 to appoint an attorney to represent him outside the Office of the
Public Defender.

1 If the government seeks the death penalty, 18 U.S.C. § 3593(a)
requires it to file a notice with the court "a reasonable time before trial"
stating its intention to seek the death penalty and identifying the aggra-
vating factors that the government believes justify a sentence of death.

                   17
Second, I think the majority's "triggering event" analysis diverts
attention from the true issue in this case: whether an offense punish-
able by death loses its character as a "capital crime" when the prose-
cution does not actually seek the death penalty. The majority treats
the phrase "capital crime" as if its meaning were self-evident. I am
less confident in my analysis. I believe that there are at least two plau-
sible constructions of "capital crime": (1) a crime for which the law
authorizes the death penalty, and (2) a crime for which the prosecu-
tion actively seeks the death penalty. Although this Court's opinion
in Watson opted for the first definition, all other courts that have
addressed the issue have rejected it. See United States v. Grimes, 142
F.3d 1342, 1347 (11th Cir. 1998); United States v. Steel, 759 F.2d
706, 710 (9th Cir. 1985); United States v. Dufur, 648 F.2d 512, 514-
15 (9th Cir. 1980); United States v. Shepherd, 576 F.2d 719 (7th Cir.
1978); United States v. Weddell, 567 F.2d 767, 770 (8th Cir. 1977);
United States v. Davidson, 1992 WL 165825, *1-*5 (N.D.N.Y. 1992).

Because of its obvious importance to this case, I think the Watson
decision merits close scrutiny. The historical context of that case was
peculiar. This Court decided Watson shortly after the Supreme Court
handed down Furman v. Georgia, 408 U.S. 238 (1972). The defen-
dant in Watson had been convicted under a statute indistinguishable
from that under which the Furman defendants had been convicted.
496 F.2d at 1126. Thus, any death sentence imposed on defendant
Watson would have been constitutionally void. Prior to trial, defen-
dant had requested the appointment of additional counsel. The district
court denied this request. Id. On appeal, the defendant claimed that
this refusal to grant additional counsel violated the command of
§ 3005. The government, in turn, claimed that § 3005 did not apply,
as the death penalty had been deemed by the Supreme Court to be
unconstitutional in cases like the one at bar. Id. The question before
the court in Watson therefore was a stark one: did Furman judicially
repeal the statutorily-conferred procedural safeguards vouchsafed
defendants in capital cases?

Noting its extreme reluctance to encroach on the territory of the
legislative branch, a divided panel declared that defendant Watson
was entitled to two attorneys under § 3005 even though Furman had
foreclosed the possibility of his being sentenced to death. Id. at 1128-
29. The majority's analysis hinged on its guess as to the legislative

                  18
intent underlying § 3005. After noting the dearth of legislative history
relating to that provision, the court declared:

        Were we convinced that defendant's exposure to the risk of
        imposition of the death penalty was the sole reason for the
        two-attorney requirement in § 3005, we would be inclined
        to agree with the government. However, we believe that
        there is a significant chance that other considerations also
        underlay the two-attorney requirement.

Id. at 1128. The court then opined that because crimes punishable by
death are typically difficult to try, Congress may have intended
§ 3005 to "buttress the defense" so as better to protect defendant's
rights:

        [I]t seems to us that it is more likely than not that an alleged
        offense of the type for which Congress has purportedly con-
        tinued the death penalty will be a complex and difficult case
        to prepare and try. . . . It is not unlikely that Congress may
        have also sought to buttress the defense with two attorneys
        to provide greater assurance that a defendant's rights would
        be fully observed. As a consequence, we are unable to say,
        absent a clear legislative expression, that the possibility of
        imposition of the death penalty was the sole reason why
        Congress gave an accused the right to two attorneys. It fol-
        lows that we cannot say that Furman effects a judicial repeal
        of § 3005.

Id. at 1128. In dissent, District Judge Herbert Murray (sitting by des-
ignation) expressed his opinion that the sole reason Congress pro-
vided additional counsel in capital cases was the nature of the
punishment:

        In adding the right to additional counsel in capital cases, it
        seems obvious that the reason for it was the finality of the
        punishment involved, not any inherent complexity of capital
        cases. Many such cases are much simpler and easier to try
        from the point of view of counsel than, for example, a multi-
        defendant narcotics conspiracy trial. The writer of this opin-
        ion believes that in a desire to guard against human error,

                   19
        the first Congress felt it desirable to have two lawyers keep-
        ing watch on each other when the life of the client was at
        stake.

Id. at 1130-31. Thus, he argued that the defendant's right to additional
counsel under § 3005 evaporated once Furman abrogated the death
penalty in cases like his.

I believe that Watson was wrongly decided. I agree with Judge
Murray that it is the finality of the punishment, not the complexity of
the offense, that undergirds the two-attorney requirement of § 3005.
Nevertheless, had Congress been silent on the matter in the interven-
ing years, principles of stare decisis might require that I join with the
majority in finding that Defendant was entitled to two attorneys. Con-
gress, however, has not been silent.

In 1994 Congress amended § 3005 in conjunction with the enact-
ment of the Federal Death Penalty Act. The amendment changed the
wording from:

        Whoever is indicted for treason or other capital crime shall
        be allowed to make his full defense by counsel learned in
        the law; and the court . . . shall immediately, upon his
        request, assign to him such counsel, not exceeding two, as
        he may desire . . . .

to the language that appears in the current § 3005:

        Whoever is indicted for treason or other capital crime shall
        be allowed to make his full defense by counsel; and the
        court before which the defendant is to be tried, or a judge
        thereof, shall promptly, upon the defendant's request, assign
        2 such counsel, of whom at least 1 shall be learned in the
        law applicable to capital cases . . . .

Federal Death Penalty Act (Title VII of the Violent Crime Control
and Law Enforcement Act of 1994) § 60026, Pub. L. No. 103-322,
108 Stat. 1796 (emphasis added). I think the changes wrought by the
amendment reveal the majority's construction of "capital crime" to be

                   20
erroneous. The requirement that counsel be "learned in the law appli-
cable to capital cases" clearly refers to the simultaneously-enacted
sentencing and appeal provisions of the Federal Death Penalty Act.
See 18 U.S.C. § 3592 (identifying aggravating and mitigating factors
to be considered in determining whether sentence of death is justi-
fied); 18 U.S.C. § 3593 (specifying that the prosecutor must give
notice of intent to seek death penalty and outlining the unique post-
conviction procedure for sentencing in a capital case); 18 U.S.C.
§ 3595 (providing procedures for appeal of sentence of death). In a
given case, these provisions come into play only after the government
has decided to pursue the death penalty and apprised the court of its
intention to do so. Where the government decides not to seek the
death penalty, the sentencing and appeal provisions of the Federal
Death Penalty Act simply do not apply. As the Government notes, it
would be pointless to require that defense counsel be "learned in the
law applicable to capital cases" if such erudition were irrelevant to the
issues raised in the case. But that is exactly what the majority inter-
prets § 3005 to require here. By construing"capital crime" to encom-
pass even those cases where the prosecution specifically indicates that
it will not seek the death penalty, the majority requires appointment
of counsel "learned in the law applicable to capital cases" where
expertise in the sentencing and appeal provisions of the Federal Death
Penalty Act is wholly unnecessary. On remand, Defendant will have
to be appointed counsel "learned in the law applicable to capital
cases" even though there is no chance that such law will be applied
to his particular case. I think that this incongruous result reveals the
majority's construction of "capital crime" to be in error. The amend-
ment makes sense only if one construes "capital crime" to denote only
those offenses for which the government actually seeks the death pen-
alty.

Responding to these arguments, the majority points out that it is the
present policy of the Department of Justice to allow defense counsel
to participate in the process whereby it determines whether it will
seek the death penalty. This policy, it argues, shows that appointing
a death penalty expert would be of help to a defendant even prior to
the government's decision to seek the death penalty. I think that this
is irrelevant. The current practices of the Department of Justice shed
no light on the Congressional purpose in providing two attorneys in
capital cases. The Death Penalty Act itself gives defendants no right

                  21
to participate in the process by which the Justice Department deter-
mines whether to seek the death penalty. The Act specifies only that
"[i]f . . . the attorney for the government believes that the circum-
stances of the offense are such that a sentence of death is justified
under this chapter" he shall notify the court and the defendant of this
intention. § 3593(a). The decision to treat the matter as a capital crime
is a matter of pure prosecutional discretion. United States v. McVeigh,
944 F. Supp. 1478, 1483-84 (1996) ("The issuance of these notices is
essentially a prosecutor's charging decision."). That the Department
of Justice has chosen to exercise this discretion in such a way as to
allow defense input is of no moment to the interpretation of the two-
attorney provision of § 3005. By giving this argument credence, the
majority makes the interpretation of this section depend in part on the
happenstance of internal Department of Justice policy. This strikes me
as letting the tail wag the dog.

The majority also observes that the operative language "Whoever
is indicted for . . . [a] capital crime" was not changed in the 1994
amendment. However, words -- like people -- are known by the
company they keep. An alteration in one part of a statute, therefore,
can prompt a court to reexamine its construction of an unaltered por-
tion of that statute. For the reasons stated above, I believe the 1994
amendments showed that the Watson court was mistaken in believing
that Congress intended defendants to get the special protections of
§ 3005 even where the government does not actually seek the death
penalty. I believe that the natural interpretation of "applicable to capi-
tal cases" indirectly reveals that "capital crime" refers only to those
offenses for which the prosecution actively seeks the death penalty.

Finally, I think it is important to emphasize that Watson is an out-
lier case -- both within and without the Fourth Circuit. As noted
above, every other court that has addressed the specific issue of right
to counsel under § 3005 has held that additional counsel is not
required where the prosecution does not seek to impose the death pen-
alty. Thus, had Congress surveyed the pertinent law at the time of the
1994 amendments, it would have found the courts to be in unison on
the issue -- with the lone exception of Watson's Furman-era asterisk.
Congressional silence generally is not a reliable guide to statutory
interpretation. When Congress reenacts a statute, however, it is pre-
sumed to endorse the "settled judicial interpretation" of it. Holder v.

                  22
Hall, 512 U.S. 874, 921 (1994) (Thomas, J., concurring); Central
Bank of Denver v. First Interstate Bank of Denver, N.A., 511 U.S.
164, 185 (1994). The present case, where Congress has tinkered with
a specific provision, falls somewhere between Congressional silence
and the reenactment rule. I believe that when Congress amended
§ 3005 to include "learned in the law" but did not further define "capi-
tal crime," it acquiesced in the line of circuit court decisions holding
that a defendant is not entitled to two attorneys where the government
does not actually seek the death penalty.

Even in the Fourth Circuit, Watson is an aberration. An earlier
case, not mentioned by the Watson court, held that the procedural pro-
tections generally afforded capital defendants do not apply when there
is no chance that the death penalty will be imposed. Hall v. United
States, 410 F.2d 653, 660 (4th Cir. 1969). In Hall, as here, the defen-
dant was indicted for a crime that was punishable by death. At trial,
defense counsel complained that he had not been given the govern-
ment's witness list three days in advance of trial as required for "capi-
tal offenses" by 18 U.S.C. § 3432. In response, the government
disavowed any intention to seek the death penalty. The district judge
allowed the trial to proceed. On appeal, the Fourth Circuit affirmed,
holding that "the procedural safeguards normally provided in capital
cases" are not required where the prosecution states in open court2   2
that it will not ask for the death penalty.

For all of these reasons, I believe that Boone was not entitled to
two attorneys under 18 U.S.C. § 3005. I therefore respectfully dissent
from Part II of the majority opinion. I would affirm Boone's convic-
tion on both Count I and Count II.
_________________________________________________________________

2 Given the notice requirement of 18 U.S.C. § 3593, the government's
silence in this case is the functional equivalent of the prosecution's dec-
laration not to seek the death penalty in Hall.

                   23